Case 5:20-cv-00768-TJH-PVC Document 734 Filed 10/20/20 Page 1 of 3 Page ID #:17399
 Case 5:20-cv-00768-TJH-PVC Document 734 Filed 10/20/20 Page 2 of 3 Page ID #:17400



 1         It is Ordered that the bail application be, and hereby is, Granted.
 2

 3         It is further Ordered that Respondents shall release Carlos Garcia Umana
 4   from custody within 48 hours of his release from quarantine and/or isolation, and he
 5   shall remain released pending further order of this Court.
 6

 7         It is further Ordered that the release of this Class Member shall not count
 8   towards the daily minimum number of Adelanto detainees that must be released
 9   pursuant to the Court’s Adelanto Population Reduction Order.
10

11         It is further Ordered that the Class Member shall comply with all of the
12   following conditions of release:
13   1.    The Class Member shall reside at the residence submitted to the Court in the
14         Class Member’s bail application [“the Approved Residence”].
15   2.    The Class Member shall be transported from the Adelanto Detention Center
16         [“Adelanto”] directly to the Approved Residence via the method, and by the
17         person, submitted to the Court in the Class Member’s bail application.
18   3.    The Class Member shall self-quarantine at the Approved Residence for 14 days
19         after being released from Adelanto. The Class Member shall not leave the
20         Approved Residence during the quarantine period, except to obtain medical care,
21         including COVID-19 testing. However, the Class Member need not stay in
22         quarantine for the full 14 day period if he receives, after being released from
23         Adelanto, a negative test result for COVID-19. If the Class Member exhibits
24         any potential COVID-19-related symptoms, he shall immediately seek
25         appropriate medical care.
26   4.    The Class Member may not move from the Approved Residence to a different
27         residence without first obtaining prior approval from the Court.
28   5.    The Class Member shall obey all applicable pandemic-related shelter-in-place

                                                                  Bail Order – Page 2 of 3
Case 5:20-cv-00768-TJH-PVC Document 734 Filed 10/20/20 Page 3 of 3 Page ID #:17401
